DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 7 have been amended and examined as such.

Allowable Subject Matter
Claims 1 & 7 are allowed as amended.
Claims 2-6 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1 & 7, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an inkjet recording apparatus [claim 1] or textile printing method [claim 7] comprising all of the limitations as claimed, particularly but not limited to: the ink composition contains a specified amount of resin and white pigment wherein the resin particle has a glass transition temperature in the range as claimed, while the liquid jet head includes a first flow path substrate and a second flow path substrate and a nozzle plate… the first flow path substrate and the nozzle plate collectively defining a circulation return passage in communication with a pressure chamber
Prior Art Ohashi et al. teaches an ink jet recording apparatus with a similar ink composition but does not teach the limitation of a first flow path substrate and a second flow path substrate and a nozzle plate… the first flow path substrate and the nozzle plate collectively defining a circulation return passage in communication with a pressure chamber.
Prior Art Oriakhi et al. teaches an ink jet recording apparatus with a similar ink composition but does not teach the limitation of a first flow path substrate and a second flow path substrate and a nozzle plate… the first flow path substrate and the nozzle plate collectively defining a circulation return passage in communication with a pressure chamber.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasai et al. (US 2018/0015722 A1) teaches an ink jet recording apparatus with multiple layers of substrates laminated together for circulating ink in the head.  SAMESHIMA et al. (US 2019/0160817 A1) teaches an inkjet head with multiple layers of substrates laminated together for circulating and ejecting ink.  YATAKE (US 2020/0207996 A1) teaches an ink jet .
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853